Claimant, a legal secretary, was terminated from her position after having problems with her employer. The employer challenges the Board’s decision awarding claimant unemployment insurance benefits, contending that claimant is not entitled to benefits because she was discharged for insubordination. Upon our review of the record, we find that substantial evidence supports the Board’s conclusion that claimant was terminated due to problems with her work performance, not for misconduct, and further, that claimant did not invite her discharge. Accordingly, we decline to disturb the Board’s decision.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.